DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2021 has been entered.

Withdrawn Rejections
	The 35 U.S.C. 103 rejection of claims 1-11, 16 and 17 over Downs et al. (US 2014/0134378) in view of Pochatko (US 2003/0226286) of record in the previous Office Action mailed on 3/1/2021 has been withdrawn due to the Applicant’s amendment filed on 8/30/2021.

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-11, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12 of U.S. Patent No. 11,040,521. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 and 12 of U.S. Patent No. 11,040,521 encompass or include that which is recited in claims 1-11, 16 and 17 of the present patent application.
Regarding claim 1, US 11,040,521 discloses a composite structure (article) having a surface which is at least 90% comprised of a structural multilayer composite, wherein the structural multilayer composite comprises a first monolayer, which is comprised of parallel ultrahigh molecular weight polyethylene (UHMWPE) fibers aligned in a first fiber direction and a first matrix material, and a layer of leather having a thickness in a range of 0.5-6 mm in contact with the first monolayer, wherein the fibers are present in the first monolayer in an amount to provide a fiber density of between 2 and 30 grams per square meter (claims 1 and 12).
Regarding claim 2, US 11,040,521 discloses the multilayer composite further comprising a second monolayer in contact with the first monolayer, wherein the second monolayer comprises parallel fibers aligned in a second fiber direction and a second matrix material, and wherein the first monolayer is rotated relative to the second monolayer in the multilayer composite such that the second fiber direction is offset relative to the first fiber direction by up to 90 degrees (claim 2).
Regarding claim 3, US 11,040,521 discloses wherein the multilayer composite further comprises additional monolayers of parallel fibers, wherein each of the additional monolayers comprises parallel fibers and a further matrix material, and wherein the additional monolayers are stacked and arranged in the multilayer composite such that one monolayer of the additional monolayers is in contact with the second monolayer, and each successive monolayer of the 
Regarding claim 4, US 11,040,521 discloses a polymeric film in contact with a monolayer so that the polymeric film is present as an outer layer of the composite structure (claim 4).
Regarding claim 5, US 11,040,521 discloses the polymeric film being waterproof/breathable (claim 5).
Regarding claim 6, US 11,040,521 discloses the UHMWPE fibers having a strength of at least 0.5 GPa (claim 6).
Regarding claim 7, US 11,040,521 discloses the strength of the UHMWPE fibers being at least 2.5 GPa (claim 7).
Regarding claim 8, US 11,040,521 discloses the UHMWPE fibers having an intrinsic viscosity of at least 5 dl/g (claim 8).
Regarding claim 9, US 11,040,521 discloses at least one first matrix materials having a stiffness of at least 3 MPa (claim 1).
Regarding claim 10, US 11,040,521 discloses at least one first matrix material being at least one material selected from the group consisting of polyacrylates, polymers functionalized with acrylate groups, and polyurethanes (claim 9).
Regarding claim 11, US 11,040,521 discloses wherein any one of the second and additional monolayers has a fiber density which is between 3 and 20 grams per square meter (claim 10).
Regarding claim 16, the UHMWPE fibers in US 11,040,521 consist of ultrahigh molecular weight polyethylene filaments in which a single one of the filaments inherently has a 
Regarding claim 17, US 11,040,521 discloses the thickness of the leather layer being in the range of 0.7-2.8 mm (claim 1).

Response to Arguments
Applicant’s arguments with respect to claims 1-11, 16 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781